DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Applicant’s amendment dated 05/17/2022 has also been received and entered.  By the amendment, claims 1-2, 4, 6, 8-14, 16 and 19-20 are now pending in the application.
Claims 1-2, 4, 6, 8-14, 16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display device, in which a display panel comprising a combination of various elements as claimed more specifically first wires disposed on the first surface of the array substrate, second wires extended from the first side surface of an array substrate to a second surface of the array substrate, a surface of the second wires being in contact with a cross-sectional surface of the first wires in a thickness direction, wherein the color filter substrate has a second side surface corresponding to and flush with the first side surface of the array substrate, a frame glue is disposed between the color filter substrate and the array substrate, an outer peripheral edge of the frame glue is flush with outer peripheral edges of the color filter substrate and the array substrate, and the second wires extend to a side surface of the frame glue and extend from the side surface of the frame glue to the second side surface of the color filter substrate as set forth in claims 1 and 13
Claims 2, 4, 6, 8-12, 14, 16 and 19-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871